OPINION OF THE COURT
HASTIE, Chief Judge.
The appellant, a state prisoner, is seeking federal habeas corpus on the ground that his conviction of larceny and receiving stolen goods resulted from a trial by a judge sitting without a jury which did not satisfy the requirements of due process of law. More particularly, he complains that the police obtained the stolen articles by an illegal search and seizure of his car and thereafter used them as evidence against him at his trial. He also complains that he did not have effective representation by trial counsel.
These issues were first raised in an unsuccessful collateral attack on the con-' viction in the state courts, where the accused was permitted to support his contentions at an evidentiary hearing. The district court had before it the record of the state habeas corpus hearing. Without taking additional testimony, the district court denied relief and the prisoner has appealed.
Under Pennsylvania law, failure to raise the issue of illegal search or seizure before or at trial forecloses any subsequent consideration of such a contention. Commonwealth ex rel. Cully v. Myers, 1966, 422 Pa. 561, 222 A.2d 910; Pa.R.Crim.P. 323, 19 P.S. Appendix. Indeed, in this case the courts of Pennsylvania invoked that rule against the appellant’s claim.
 The Supreme Court has found such a restrictive rule a reasonable vindication of a legitimate state interest. Henry v. Mississippi, 1965, 379 U.S. 443, 85 S.Ct. 564, 13 L.Ed.2d 408. However, the Henry case also teaches that only a deliberate or considered bypassing or waiver of the opportunity to raise the issue in the state trial court will preclude the accused from having the merits of the issue adjudicated as a Fourth Amendment question when the conviction is collaterally attacked by way of federal habeas corpus. Accordingly, we consider whether such waiver is established by the present record.
At appellant’s trial the prosecution introduced evidence of the circumstances attending the search of appellant’s car and the seizure of stolen goods found in it. A telephone call of unknown origin relayed to a police officer on patrol caused him to investigate a particular parked car. Visual observation showed that the car contained a television set, a strong box, a clock radio and cartons of *732cigarettes and that the car key was in the ignition switch. While still on the scene the officer received a call from police headquarters that a report had been received that a burglary was in progress in a house nearby.
Leaving the car the officer approached the house in question where he and another officer who also had received the burglary report observed, but were unable to apprehend, three men fleeing from the building. Thereafter, on instructions from his superiors, the officer had the car towed to police headquarters where the observed articles were removed. The articles were later identified as stolen, at least part of them during an earlier burglary.
The police took possession of the car and the articles in it believing that the articles had been stolen by the intruders who had just escaped and that the car was the intended get away vehicle. We think this belief was a reasonable inference from the information that the police had. The telephone call concerning a burglary in progress followed by the flight of three men from the scene provided ample reason for believing that the police had interrupted a burglary. An unusual collection of household articles was observed in the nearby car. At least some of the articles seem to have been visible without entering the vehicle. The key in the ignition suggested readiness for quick departure.
It was in this setting that the defendant’s trial counsel elected not to object to the admission into evidence of the household articles found in and taken from the defendant’s automobile.
At the hearing on collateral attack in the state court, the petitioner’s trial counsel testified as follows concerning his failure to object to the evidentiary use of these articles:
“By the Court:
Q. May I ask you, do you recall the case?
A. Yes. Generally, your Honor, not in detail but I do. I have a recollection of the case. I remember Mr. LaMolinare very well because we have had . many many conversations, he and I.
Q. Do you recall whether or not you considered the question of raising the question of the legality or the alleged legality of the search and seizure?
A. I am trying to remember in detail that particular point. I had considered this and at that time we decided there wasn’t any illegal search and seizure involved in this case. This is my recollection why I came to that conclusion. I can’t remember specifically without again reviewing all the testimony.
Q. The subject was before you?
A. That is right.
Q. You decided not to raise the question ?
A. That is right.
The Court: Any other questions?
Mr. King: No other questions.
Mr. Abromson : Nothing more.”
In addition, the appellant himself testified : “at the time of the trial' I left my case in Mr. Dixon’s hands. He conducted it the way he seen fit.”
Thus, defense counsel, exercising his best judgment and with at least the tacit consent of his client, decided not to seek to suppress the evidence taken from his car. This procedure was consistent with the line of defense adopted by the accused. He insisted that on the night of the robbery he had loaned his car to a friend and knew nothing of its use from that time until its seizure by the police. Since, according to his story, his car was in the possession of another and he knew nothing about and had no interest in the contraband placed in the car, a posture of indifference to the introduction of the stolen articles in evidence may well have been considered more advantageous than an attack upon their admissibility. Add counsel’s stated belief, not remarkable in the circumstances, that a claim of unreasonable search and seizure would fail, and the *733picture emerges as a deliberate and rational choice to forego the obvious opportunity to challenge the seizure by available procedure in the state court.
As has been stated, the court below had before it the record thus made in the state habeas corpus proceeding. Only the accused and his trial counsel would know why they did not claim unreasonable search and seizure when the stolen articles were offered as evidence. Their testimony on state habeas corpus adequately disclosed their motivation and the attendant circumstances. The present record disclosed no indication of any attempt or desire to change their position or testimony on federal habeas corpus. Therefore, we think that the doctrine of Townsend v. Sain, 1963, 372 U.S. 293, 83 S.Ct. 745, 9 L.Ed.2d 770, as now embodied in section 2254(d) of title 28, United States Code, did not require the court below to conduct an eviden-tiary hearing to cover again the ground covered by explicit testimony of the only knowledgeable witnesses in the state proceeding. Cf. Wade v. Yeager, 3d Cir.1967, 377 F.2d 841.
In its opinion the court below mentioned and apparently accepted as true counsel’s testimony in the state proceeding that he had considered the question of unlawful search and seizure and had decided not to raise the issue. In all of the circumstances, we think it fair and proper to view the decision below as embodying a warranted finding that the opportunity to assert this contention was deliberately waived.
In these circumstances, we think a federal determination of the dubious merits of the unlawful search and seizure issue is not required. Henry v. Mississippi, supra, 379 U.S. at 451-452, 85 S.Ct. 564; Mize v. Crouse, 10th Cir. 1968, 399 F.2d 593, cert. dismissed, 1969, 394 U.S. 913, 89 S.Ct. 1177, 22 L.Ed.2d 448; Pope v. Swenson, 8th Cir.1968, 395 F.2d 321; Davis v. Dunbar, 9th Cir. 1968, 394 F.2d 754, cert. denied, 393 U.S. 884, 89 S.Ct. 192, 21 L.Ed.2d 159.
On the broader issue of effective representation by counsel, the record adequately establishes, as the court below found, that Constitutional requirements were satisfied in this ease.
The judgment will be affirmed.